DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2017/069673, filed on 08/03/2017.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1,9,11-12,18-19 and 21-30) in the reply filed on October 07, 2020 is acknowledged.
Claims 31, 33-35 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a structure”, “parts”, “at least one free edge”, “one or more fixed edge”, “a single fixed edges”, “an open side”, “an additional open side”, “a joint” and “an axis” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 1 are objected to because of the following informalities: 
Claim 1 recites in line 10, the limitation “the enclosure resilient panels” is suggested to be replaced with “the plurality resilient panels”,
Claim 29 recites in lines 5-6, the limitation “the sensors include a senor” is suggested to be replaced with “the at least one sensor include a sensor”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites in line 5, the limitation "the open side”. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,19 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gill GB Patent (1,285, 097) hereinafter Gill in view of Longo US. Patent (3,802,335) hereinafter Longo.
Regarding claim 1,
Gill discloses a compactor (shown in fig.1 and 8) comprising: 
a compacting press (4) driven by an actuator (elements 4-6 and 8 is the actuator as a whole, hereinafter 6) to press material into a bag (B, and also a bag in a container to hold material therefore a container of the reference is considered to be an equivalence to the bag since the function is to hold material under compression) 
an enclosure (3) for forming a structure (see fig.1,2 and 8) to contain the bag (B) during material compaction (see fig.8), 
wherein the enclosure (3) has parts (2 or 7) which may be opened to insert or remove a bag (B),
wherein the enclosure (3) includes a plurality of resilient panels (as recited in page 3 lines 3-12 and lines 48-65, the panels/wall are pivotable that render them resilient hereinafter RP) which have at least one free edge (as shown in fig. 3-5) and are mounted for deflecting about one or more fixed edge (as shown in fig. 3-5) under pressure applied by force of material in the bag (B) (as recited in page 3 lines 3-31), and 
wherein at least one of said resilient panels (10) comprises a single fixed edge (16) for said deflection (as shown in fig. 3-5), 

wherein the enclosure (3) includes at least one distal panel (as shown in fig.1 panel that include element 2) extending in a plane across the longitudinal axis (as shown in fig.1), said distal panel or panels forming a distal wall of the enclosure (3, as shown in fig.1), and 
Gill discloses an opening (2) to allow removal of bag (as shown in fig.1) but does not disclose the distal panel to be hinged. 
Gill and Longo disclose both art in the same field of endeavor (i.e. presses) and are concerned of a similar problem (i.e. compactor).
Longo, in a similar art, teaches a polygonal enclosure (26, side panel Col.1lines 66-67 and col.2 line 1) having distal panels (28) to be hinged (as shown in fig. 1). Longo teaches distal panels to be hinged to allow removal of refuse (Col.3 lines 53-65).

    PNG
    media_image1.png
    463
    866
    media_image1.png
    Greyscale


Regarding claim 19,
The prior art Gill as modified by Longo, discloses all limitations in claim 1.
Gill discloses wherein said resilient panels (RP) are interconnected by a transverse panel (19,21) extending between the side panels (15) and joined to them alongside edges (see fig.2), whereby the side panels (15) are arranged to deflect about a joint with said transverse panel (19,21), and wherein the transverse panel (19,21) is configured to support the bag in use.
Regarding claim 23,
The prior art Gill as modified by Longo, discloses all limitations in claim 1.
Gill in view of Longo, discloses wherein there are two distal panels (Longo, as shown in fig. 1), each hinged to a side panel (Longo, 28, side panel Col.2 line 1) and arranged to be releasably engaged with an opposed hinged distal panel along a free edge (as shown in fig. 1, the first panel is releasable engage with the top panel after disengagement, to pivot open the second panel element 28).
Regarding claim 24,
The prior art Gill as modified by Longo, discloses all limitations in claim 1.
Gill discloses wherein the enclosure (3) includes an open side (7, facing element 5 and 8 see fig 1) facing the actuator (6) and an additional open side (space marked as element 1 in fig 8) parallel to the longitudinal axis (see fig. 1and 8).
Regarding claim 25,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
wherein the enclosure (3) includes resilient panels (RP) interconnected by a transverse panel (19,21) extending between the side panels (15) and joined to them alongside edges (see fig.2), whereby the side panels (15) are arranged to deflect about a joint with said transverse panel (19,21), and wherein the transverse panel (19,21) is configured to support the bag in use, and wherein the open side (7) is opposed to said transverse panel (21).
Regarding claims 26 and 27,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
Gill discloses a controller (34,35,43 hereinafter C) and at least one sensor (sensing devices defined as element 23,24 as recited in page 3 lines 77-84 and show in fig.2 hereinafter S) arranged to detect a parameter of physical movement of the enclosure (9,10) or a bag, and the controller (C) is configured to dynamically (movement of the valve/controller) adjust parameters (pressure) for applying power to the compacting press (6,17) in response to said detected parameter values. and wherein the enclosure includes panels (as shown in fig.2) mounted to deflect about an axis and sensors (23,24) arranged to detect extent of deflection about the axis (as recited in page 3 lines 77-84 and page 4 lines 40-50 and page 5 lines 44-69).
Regarding claim 28,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
Gill discloses a controller (34,35,43 hereinafter C) and at least one sensor (sensing devices defined as element 23,24 as recited in page 3 lines 77-84 and show in fig.2 
Regarding claim 29,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
Gill discloses a controller (34,35,43 hereinafter C) and at least one sensor (sensing devices defined as element 23,24 as recited in page 3 lines 77-84 and show in fig.2 hereinafter S) arranged to detect a parameter of physical movement of the enclosure (9,10) or a bag, and the controller (C) is configured to dynamically (movement of the valve/controller) adjust parameters (pressure) for applying power to the compacting press (6,17) in response to said detected parameter values and wherein the enclosure (as shown in fig.2) is open on at least one side and the sensors (23,24, three sensor show in fig.2) include a sensor to detect extent of bulging of an exposed flexible wall of a bag/panels, and the controller(C) is configured to reduce compacting press stroke length and/or applied pressure in response to detection of said bulging above a threshold (as recited in page 3 lines 77-84 and page 4 lines 40-50 and page 5 lines44-69).
Claims 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Longo as applied to claim 1 above, and further in view of Milton US. Patent (3,541,949) hereinafter Milton.
Regarding claims 9 and 11,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
Gill discloses actuators (6,17) but is silent about wherein the actuator includes opposed rams for reduction of length of the enclosure; and wherein the actuator includes a support frame having a stem parallel to the rams, and a cross-piece at each end of the stem, each cross piece engaging at least one ram and at least some of the cross-pieces being mutually orthogonal.
Gill and Milton disclose both art in the same field of endeavor (i.e. presses) and are concerned of a similar problem (i.e. compactor).
Milton, in a similar art, teaches an actuator (60) includes opposed rams (66,68) for reduction of length of the enclosure (interpretation, reducing the longitudinal space of compacting chamber); and 
wherein the actuator (60) includes a support frame (see fig.5-6) having a stem (42) parallel to the rams (66,68), and a cross-piece (72,76) at each end of the stem (40,42), each cross piece (72,76) engaging at least one ram (66,68) and at least some of the cross-pieces (72,76) being mutually orthogonal. Milton teaches the opposed ram to allow compression of the refuse (as shown in fig.2).
It would have been obvious to the skilled artisan before the effective filing date to construct the compactor of Gill with an actuator with opposed rams as taught by Milton, 
Regarding claim 12,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
Gill discloses actuators (6,17) but is silent about wherein the actuator includes opposed rams for reduction of length of the enclosure; and wherein the actuator includes a support frame having a stem parallel to the rams, and a cross-piece at each end of the stem, each cross piece engaging at least one ram and at least some of the cross-pieces being mutually orthogonal, wherein each cross piece engages two rams, and each cross-piece engages at least one ram cylinder.
Milton, in the similar art, teaches an actuator (60) includes opposed rams (66,68) for reduction of length of the enclosure (interpretation, reducing the longitudinal space of compacting chamber); and 
wherein the actuator (60) includes a support frame (see fig.5-6) having a stem (42) parallel to the rams (66,68), and a cross-piece (72,76) at each end of the stem (40,42), each cross piece (72,76) engaging at least one ram (66,68) and at least some of the cross-pieces (72,76) being mutually orthogonal, wherein each cross piece (72,76) engages two rams (the cross piece (72,76) are indirectly engagement to both arm (66,68) (the engagement is in term of force applied)), and each cross-piece (72,76) engages at least one ram cylinder (62 or 64). Milton teaches the opposed ram to allow compression of the refuse (as shown in fig.2).
It would have been obvious to the skilled artisan before the effective filing date to construct the compactor of Gill with an actuator with opposed rams as taught by Milton, .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Longo as applied to claim 1 above, and further in view of Walsh et el. EP (2,251,189) hereinafter Walsh.
Regarding claim 30,
The prior art Gill modified by Longo, discloses all limitations in claim 1.
Gill discloses a controller (34,35,43 hereinafter C) and at least one sensor (sensing devices defined as element 23,24 as recited in page 3 lines 77-84 and show in fig.2 hereinafter S) arranged to detect a parameter of physical movement of the enclosure (9,10) or a bag, and the controller (C) is configured to dynamically adjust parameters for applying power to the compacting press (6,17) in response to said detected parameter values but Gill is silent about wherein the controller is configured to store said parameter values or meta data derived from said values to generate a model for filling of an enclosure, and to refer to said model for real time control in the future.
Gill and Walsh disclose both art in the same field of endeavor (i.e. presses) and are concerned of a similar problem (i.e. compactor).
Walsh, in a similar art, teaches a controller (53) is configured to store said parameter values or meta data derived from said values to generate a model for filling of an enclosure (7 and 111 shown in fig.21-22), and to refer to said model for real time control in the future (Para.[0034], the controller, has data recording and memory capabilities therefore can performed as claimed). Walsh teaches the controller to be able to record/store data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

January 8, 2021

/S.O.B/Examiner, Art Unit 3725      

/FAYE FRANCIS/Primary Examiner, Art Unit 3725